EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Muzilla on 06/09/2022.
The application has been amended as follows: 
On claim 8 line 2, please replace the phrase “the same part” with the phrase --a same part-- .
On claim 9 line 2, please replace the phrase “the part” with phrase --the same part--. 


Response to Arguments
Applicant’s arguments, see page 8-9, filed 06/01/2022, with respect to the rejection on claim 1-6 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1-6 (and the corresponding dependent limitation) under the Postlethwaite reference has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
The Lazlo EP 2801966 reference provides a second mock welding tool (see FIG. 1 item 12).  However, the Lazlo reference is silent on the teaching of simultaneously display the simulated environment, including the first movements and the second movement, on the first display and the second display.  No other prior art provide the necessary teaching of this feature and provides any evidence of an expectation of success when combined to come up with cited claim limitation.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J UTAMA/Primary Examiner, Art Unit 3715